department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list legend taxpayer ira financial_institution a financial_institution b financial advisor amount dear this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested 2'01452028 taxpayer represents that she received a distribution from ira totaling amount and that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to financial_institution error taxpayer further represents that amount has not been used for any other purpose taxpayer requested a transfer of assets held in ira at financial_institution a to an ira account with financial_institution b on date a representative of financial_institution a issued a check of amount made payable to taxpayer instead of financial_institution b in addition you have included correspondence in which financial advisor explained that on date it received the check in amount from taxpayer and erroneously placed the check into a non-ira account instead of the appropriate ira account based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that section'408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other prope is paid into an ira for the benefit of such individual not later than the 60t day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not 2'01452 apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalizati6n incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer including documentation from financial advisor admitting its error is consistent with her assertion that the failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to financial_institution error therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira pursuant to this ruling letter taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount to an ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact please address all correspondence to se t ep ra t2 since ely yours i manager jas n e levi er11 loyee pi s technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
